J-S86024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

SHAWN LEON WILLIAMS

                            Appellant                   No. 488 WDA 2016


                   Appeal from the PCRA Order March 21, 2016
                In the Court of Common Pleas of Cambria County
               Criminal Division at No(s): CP-11-CR-0001860-2010
                                           CP-11-CR-0002228-2010


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                         FILED FEBRUARY 17, 2017

       Shawn Leon Williams appeals, pro se, from the March 21, 2016 order

of the Cambria County Court of Common Pleas dismissing as untimely his

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46. We affirm.

       The PCRA court summarized the factual and procedural history of this

case as follows:

                [O]n August 3, 2010, [Williams] was charged with the
            following offenses relative to Docket 1860-2010: Murder of
            the First Degree (F1), Murder of the Second Degree (F1),
            Criminal Homicide (F1), Burglary (F1), Aggravated Assault
            (F1), and Stalking (M1).        Thereafter, [Williams] was
            charged with the following relative to an incident that
            occurred on December 22, 2009: Robbery (F2), Burglary
            (F1), Theft (M1), Receiving Stolen Property (M1), and
____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
J-S86024-16


            Harassment (S). On March 22, 2011, with the assistance
            of Attorneys Patricia Moore and Michael Filia of the
            Cambria County Public Defender’s Office, [Williams]
            entered into a plea agreement relative to both cases that
            included a negotiated aggregate sentence of [40 to 80
            years in prison]. Sentencing was imposed by the Court
            immediately following the plea, and was consistent with
            the parties’ agreement.

               [Williams] did not pursue a direct appeal . . . .

               On May 5, 2015, [Williams] filed a pro se PCRA Petition,
            requesting, inter alia, permission to withdraw his guilty
            plea on the basis that he was mentally incompetent at the
            time of his plea. On May 6, 2015, we appointed PCRA
            counsel, Arthur McQuillan, Esquire for [Williams]; however,
            due to mutual motions from [Williams] and Attorney
            McQuillan, we thereafter, on May 19, 2015, removed
            Attorney McQuillan and appointed Timothy Burns, Esquire
            as PCRA counsel for [Williams]. Thereafter, [Williams]
            reported Attorney Burns to the Disciplinary Board, and
            although [Williams’] complaints were eventually deemed
            unfounded, [Williams] requested the removal of Attorney
            Burns, the withdrawal of Burns’ September 15, 2015
            “Motion for Mental Health Examination and Motion for
            Retrospective Competency Hearing,” and the ability to
            proceed pro se. . . . [S]aid requests were granted via our
            Order of December 22, 2015.

PCRA Ct. Op., 2/23/16, at 1-2. Thereafter, Williams filed a series of pro se

motions in the PCRA court.1

        The PCRA court held a hearing on Williams’ motions on February 16,

2016.       On February 23, 2016, the PCRA court filed an opinion and order
____________________________________________


        1
        Williams filed a “Motion for Mental Health-Forensic Psychiatric
Expert,” a “Letter in Application/Motion for Leave to Specific Additional
Grounds for Post-Conviction Relief,” a “Petition for Writ of Mandamus And/Or
Extraordinary Relief,” and an “Application for Order Mandating the Clerk of
Courts and/or Court Stenographer, to Furnish Court Records and Transcribed
Notes of Testimony, In Forma Pauperis.”


                                           -2-
J-S86024-16


granting Williams’ application for leave to specify additional grounds for

PCRA relief; denying Williams’ motion for a mental health expert; and

notifying Williams of its intent to dismiss his PCRA petition within 20 days

under Pennsylvania Rule of Criminal Procedure 907(1).

       On March 14, 2016, Williams filed a pro se response to the PCRA

court’s Rule 907 notice.        On March 21, 2016, the PCRA court dismissed

Williams’ PCRA petition as untimely. Williams timely appealed to this Court.

       On appeal, Williams asserts, inter alia:
           1.) Did the [trial] court err in dismissing [Williams’] PCRA
           petition as untimely when [Williams] was denied an
           opportunity to demonstrate that his mental incompetence
           prevented him from ascertaining facts that were unknown
           to [him] due to his mental incompetence, and that his
           failure to file a PCRA petition within one year of the final
           judgment resulted from his mental incompetence?

                                           ...

           6.) Was [Williams] afforded fair notice to present evidence
           of his mental incompetence in a fair proceeding before the
           PCRA court dismissed his claims?

Williams’ Br. at IV.2

       Our review of an order denying PCRA relief is limited to determining

“whether the decision of the PCRA court is supported by the evidence of

record and is free of legal error.” Commonwealth v. Melendez–Negron,
____________________________________________


       2
         In his statement of questions involved, Williams raises numerous
additional issues unrelated to the PCRA court’s dismissal of his PCRA
petition. See Williams’ Br. at IV. However, because we conclude that
Williams’ petition was untimely filed and he failed to prove an exception to
the one-year time bar, see infra, we are without jurisdiction to consider
these substantive claims.


                                           -3-
J-S86024-16


123 A.3d 1087, 1090 (Pa.Super. 2015). We will not disturb the PCRA court’s

factual findings “unless there is no support for [those] findings in the

certified record.” Id.

       We must first address the timeliness of Williams’ PCRA petition, which

is a jurisdictional requisite. See Commonwealth v. Brown, 111 A.3d 171,

175 (Pa.Super.), app. denied, 125 A.3d 1197 (Pa. 2015). A petitioner must

file a PCRA petition within one year of the date his or her judgment of

sentence becomes final.         42 Pa.C.S. § 9545(b)(1).    Here, the trial court

sentenced Williams on March 22, 2011.            Because Williams did not file a

direct appeal, his judgment of sentence became final 30 days later, on April

21, 2011. See 42 Pa.C.S. § 9545(b)(3). Williams had one year from that

date, or until April 23, 2012,3 to file a timely PCRA petition.        Thus, the

instant PCRA petition, filed on May 5, 2015, was facially untimely.

       To overcome the time bar, Williams was required to plead and prove

one of the following exceptions: (i) unconstitutional interference by

government officials; (ii) newly discovered facts that could not have been

previously ascertained with due diligence; or (iii) a newly recognized

constitutional right that has been held to apply retroactively.          See 42

Pa.C.S. § 9545(b)(1)(i)-(iii).       To invoke one of these exceptions, Williams




____________________________________________


       3
        Because the one-year deadline fell on Saturday, April 21, 2012,
Williams had until Monday, April 23, 2012, to file a timely PCRA petition.


                                           -4-
J-S86024-16


must have filed his petition “within 60 days of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2).

      In his PCRA petition, Williams asserted the new-facts exception to the

one-year time bar, alleging that his mental incompetence prevented him

from presenting his claims in a timely PCRA petition.        In support of this

claim, Williams relied on Commonwealth v. Cruz, 852 A.2d 287, 288 (Pa.

2004) (emphasis in original), in which our Supreme Court held that “mental

incompetence at the relevant times, if proven, may satisfy the requirements

of Section 9545(b)(1)(ii) [of the PCRA], in which case, the claims defaulted

by operation of that incompetence may be entertained.”

      In Cruz, after killing three individuals and injuring four others, Cruz

shot himself in the head in an attempted suicide.      Id. He later entered a

negotiated plea of nolo contendere to three counts of second-degree

murder. Id. At the plea hearing, the trial court asked defense counsel why

the nolo contendere plea was appropriate.        Id.   Counsel explained that

“during the shooting incident . . . [Cruz] actually lost part of his brain.” Id.

(quoting testimony). Counsel also stated that a psychiatrist had described

Cruz as “lobotomized” and found him unable “to express emotions and really

discuss the facts of this case in any sort of sensible way.”       Id. (quoting

testimony).    The trial court accepted Cruz’s plea without determining

whether he was competent. Id. at 289.

      Six years later, Cruz filed a pro se PCRA petition, alleging a violation of

his constitutional rights and ineffective assistance of counsel.      Id.   After


                                      -5-
J-S86024-16


obtaining counsel, Cruz asserted the new-facts exception to the one-year

time bar, alleging that he suffered brain damage at the time of his plea and

had recently regained his mental competence. Id. at 289-90. On appeal,

the Supreme Court concluded that under the unique circumstances of the

case, Cruz “should be afforded an opportunity to attempt to prove that he

was incompetent at the relevant times and that that incompetence qualifies

under the [new-facts] exception to the PCRA time-bar.” Id. at 297.

      Subsequently, this Court characterized Cruz’s holding as follows:
         Only under a very limited circumstance has the
         Supreme Court ever allowed a form of mental illness or
         incompetence to excuse an otherwise untimely PCRA
         petition. See, e.g., [Cruz, 852 A.2d at 294-97] (holding
         defendant’s claims may fall under after discovered facts
         exception to PCRA timeliness requirements where his
         mental incompetence prevented defendant from timely
         raising or communicating claims). . . . Thus, the general
         rule remains that mental illness or psychological
         condition, absent more, will not serve as an
         exception     to  the    PCRA’s     jurisdictional  time
         requirements.

Commonwealth v. Monaco, 996 A.2d 1076, 1080-81 (Pa.Super. 2010)

(emphases added) (some citations omitted).

      We agree with the PCRA court that the instant case is distinguishable

from Cruz.    Cruz had presented evidence that he was “lobotomized” and

that a psychiatrist had opined that, at the time he entered the plea, Cruz

was unable to comprehend the nature of the proceedings.          In contrast,

Williams’ claim of mental incompetence was based solely on his history of

mental illness. At the hearing, Williams testified, “[I]t is well known that I

suffer from mental deficiency, and I suffered from real mental deficiency at

                                    -6-
J-S86024-16


the time . . . I took that plea.”          N.T., 2/16/16, at 23.   This Court has

recognized, however, that “mental illness or psychological condition, absent

more, will not serve as an exception to the PCRA’s jurisdictional time

requirements.” Monaco, 996 A.2d at 1081.

       Contrary to Williams’ assertions, the PCRA judge, who was also the

trial judge, observed no indication of Williams’ mental incompetence during

the plea proceeding. The PCRA court found:

           At the March 22, 2011, hearing, . . . nothing was brought
           to the Court’s attention, either through counsel or by
           [Williams’] own behavior/demeanor, relative to his
           incompetency to proceed. In fact, with the assistance of
           trial counsel, [Williams] completed a written plea colloquy,
           and engaged in an intelligible oral plea colloquy with the
           Court. [Williams] responded coherently and on point to
           the questions posed by his counsel and this Court. Neither
           [Williams’] written or oral responses nor [his] behavior led
           us to question whether he was able to understand the
           nature of the proceedings and assist in his defense.

PCRA Ct. Op., 2/23/16, at 7 (emphasis in original).4 We conclude that the

record supports the PCRA court’s findings.
____________________________________________


       4
         The PCRA court also stated that before the plea hearing, a licensed
psychologist had determined that Williams was competent and able to assist
in his own defense. PCRA Ct. Op., 2/23/16, at 7. In his pro se response,
Williams disputed this statement, asserting that he never underwent a
psychological evaluation before his plea proceeding. Williams’ Resp. to Rule
907 Notice, 3/14/16, at 3-4. The record contains a sealed order granting
Williams county funds to obtain mental health evaluations two months
before the plea hearing. Aside from that order and the PCRA court’s
statement in its opinion, we have found no evidence that such evaluations
occurred.       However, even if there were no pre-plea competency
determination, the PCRA court still found that Williams had engaged in
intelligible oral and written colloquies before entering his plea and exhibited
no behavior indicating mental incompetence. Further, at the plea hearing,
(Footnote Continued Next Page)

                                           -7-
J-S86024-16


      Moreover, Williams failed to plead or prove when he allegedly passed

from incompetence to competence or how his alleged incompetence

prevented him from filing a timely PCRA petition. At the hearing, Williams

stated, “I can get something showing you that I’ve been on medication and

been mentally ill since March 22[], 2011, since I entered the [Department of

Corrections].   Ever since then, I’ve been mentally ill.    Taking medication,

Haldol, all types of medicine, psychosis medicine.”      N.T., 2/16/16, at 30.

Even if Williams could prove his incompetence at the time of the plea, he

was still required to establish that he filed his PCRA petition within 60 days

of regaining competence, which he failed to do.       See Commonwealth v.

Liebensperger, 904 A.2d 40, 48 (Pa.Super. 2006) (rejecting PCRA

petitioner’s claim of mental incompetence where he failed to plead or prove

“the crucial point in time at which he passed from incompetence to

competence, discussing only his chronic mental illness”).

      As the PCRA court cogently explained:
             Overall, apart from alleging his chronic mental illness,
          [Williams] has offered nothing to prove when, if ever, he
          passed from competence into incompetence. [Williams]
          has failed to offer any evidence or rationale as to his lapse
          into incompetence following examination by the court-
          funded expert.      Additionally, [Williams] has made no
          assertions, nor is there anything of record, to indicate that
          his alleged condition is of the type that may have changed
          or improved to only recently enable him to file his PCRA
          petition.
                       _______________________
(Footnote Continued)

neither Williams nor his counsel expressed any concern about Williams’
competence or ability to understand the nature of the proceedings.


                                            -8-
J-S86024-16


PCRA Ct. Op., 2/23/16, at 7.     The PCRA court properly concluded that

Williams’ PCRA petition was untimely and that he failed to prove an

exception to the one-year time bar.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2017




                                      -9-